DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0053288 A1 to Zhou et al. (hereinafter “Zhou”) discloses a wireless device selecting a reference signal and/or random access channel resource based on configuration parameters for a beam failure recovery procedure. A base station may send configuration parameters using a medium access control (MAC) control element (CE). Zhou does not explicitly disclose a method for performing a random access procedure by a wireless device, the method comprising: receiving configuration information from a base station, the configuration information relating to a plurality of transmission resource candidates; receiving indication information from the base station, the indication information instructing one of the plurality of transmission resource candidates; transmitting a random access preamble by using the instructed transmission resource candidate, wherein the random access preamble is transmitted in an unlicensed band; and receiving a random access response for the random access preamble from the base station, wherein the random access response includes information on a clear channel assessment (CCA) parameter for transmission of a subsequent message. Accordingly claims 1-2, 4, 6-9, 11, and 13-14 are allowed.


Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, and 13-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476